ITEMID: 001-76859
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: CEYLAN v. TURKEY
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Bahri Ceylan, is a Turkish national who was born in 1962. He was represented before the Court by Mr S. Çetinkaya, a lawyer practising in İzmir.
On 18 February 1999 the applicant was arrested and taken into custody by the Bursa police in connection with an investigation into the activities of the PKK (Partiya Karkerên Kurdistan – Workers’ Party of Kurdistan). He was transferred immediately to the premises of the Antalya security police, the authority in charge of the investigation. He was questioned until 23 February 1999, when he signed a statement and admitted carrying out activities within the organisation in question.
On the same day the applicant was interviewed by the Antalya public prosecutor and subsequently by a magistrate, partly confirming on both occasions the statements he had made to the police. The magistrate made an order for the applicant’s pre-trial detention. He was accordingly transferred to Nazilli E-type Prison in the Aydın district.
On 11 March 1999 the public prosecutor attached to the İzmir National Security Court (“the public prosecutor”, “the National Security Court”) charged the applicant and six others with being a member of and assisting the PKK. He sought the application of Articles 168 and 169 of the Criminal Code and section 5 of the Prevention of Terrorism Act (Law no. 3713).
On 12 March 1999 the trial began in the National Security Court in the case, registered as no. 1999/74. The first hearing was devoted to purely procedural matters.
The second hearing was held on 22 April 1999 in the absence of the defendants – including the applicant – who had informed the court in writing that they would not be appearing in protest against the arrest of Mr A. Öcalan, the PKK leader. However, the applicant’s counsel, Mr Çetinkaya, submitted that his client had acted against his will out of solidarity with his fellow detainees. The trial judges confined themselves to reading out the indictment and checking that the lawyers present had been duly authorised.
At a hearing on 8 June 1999 in case no. 1999/74 the applicant and his counsel lodged defence pleadings which were read out and added to the file. The judges then asked the defendants to comment on the various statements taken during the preliminary investigation. The applicant said that he confirmed only the statements he had made in the context of his defence pleadings.
Having regard to all these considerations, the judges decided to join the case in question to case no. 1998/284, which was pending before the same bench.
Later that day the National Security Court resumed its examination of the joined case no. 1998/284. The applicant again appeared with his counsel.
At that hearing, in which a military judge took part, the National Security Court took note of the joinder of case no. 1999/74 and of the contents of the file in that case. The judges subsequently informed the new defendants of all the procedural steps taken previously and read out the documents in the file to the parties, including earlier statements by some of the applicant’s fellow defendants implicating him.
The applicant and his counsel challenged all the prosecution evidence in case no. 1999/74, including the statements in question, and, as to the merits, submitted their written pleadings, requesting the judges to endorse them. The pleadings were added to the file. No other decisive steps were taken that day.
On 18 June 1999 Article 143 of the Constitution was amended with the effect that military judges were barred from sitting as members of national security courts. Further to the consequent amendments made to the National Security Courts Act on 22 June 1999, the military judge on the bench of the İzmir National Security Court was replaced by a civilian judge.
The first hearing in which the new judge took part was held on 29 July 1999 and was attended by the applicant and his counsel. It began with the reading out of all the records of the previous hearings. As Mr Çetinkaya stated that he had nothing to add at that stage of the proceedings, no steps were taken in respect of the applicant. The next hearing was scheduled for 21 September 1999.
On 14 December 1999 the National Security Court found the applicant guilty of being a member of the PKK and sentenced him to twelve years and six months’ imprisonment. It held that although he had retracted all the statements which the police and the public prosecutor had taken from him, the confessions resulting from his pleadings filed on 8 June 1999 were sufficient to establish that he had indeed been a member of the PKK.
The applicant appealed on points of law. In a judgment of 27 November 2000 the Court of Cassation upheld the impugned judgment.
Before 22 June 1999 section 5 of Law no. 2845 provided that one of the three judges sitting in national security courts had to be a military judge (for the legislation in force at the time, see Incal v. Turkey, judgment of 9 June 1998, Reports of Judgments and Decisions 1998-IV, pp. 1557-60, §§ 2629).
Following the entry into force of Law no. 4390 on the above-mentioned date, military judges were no longer allowed to sit in the national security courts, which were eventually abolished by Law no. 5190 of 16 June 2004.
